Citation Nr: 1502281	
Decision Date: 01/16/15    Archive Date: 01/27/15

DOCKET NO.  10-18 167A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric disorder other than PTSD, to include schizophrenia.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Sarah Plotnick, Associate Counsel



INTRODUCTION

The Veteran had active service from November 1977 to August 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a April 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which denied a service connection claim for PTSD.

The Board notes that, in Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Court held that claims for service connection for PTSD also encompass claims for service connection for all psychiatric disabilities afflicting a Veteran based on a review of the medical evidence.  The medical evidence indicates that the Veteran has been diagnosed as having schizophrenia.  Thus, the claims of service connection for PTSD and for an acquired psychiatric disability other than PTSD, to include schizophrenia, are as stated on the title page of this decision.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on her part.


REMAND

The Veteran contends that she has PTSD as a result of military sexual trauma (MST).  In particular, she contends that she was raped in June 1978 by four men.  She also contends that she reported such incident to the staff sergeant, but her complaint was ignored.  As noted in the Introduction, the Veteran also has been diagnosed as having schizophrenia by her VA treating clinicians.  

The Board notes that the Veteran's service personnel records indicate that she was disciplined for poor work performance in July and August 1978.  She was then discharged from service in August 1978 due to her poor performance.  The Board also notes that the Veteran's service treatment records show that the Veteran was treated in August 1978 for a vaginal nodule.

In general, establishing service connection for PTSD requires: (1) medical evidence diagnosing PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f).  See Cohen v. Brown, 10 Vet. App. 128 (1997).  A medical opinion may be used to corroborate a personal-assault stressor.  See Menegassi v. Shinseki, 638 F.3d 1379, 1381 (Fed. Cir. 2011).

There are special evidentiary procedures for PTSD claims based on personal assault.  Patton v. West, 12 Vet. App. 272, 278 (1999).  In personal assault PTSD cases, more particularized requirements are established regarding the development of alternative sources of information as service records may be devoid of evidence because many victims of personal assault, especially sexual assault and domestic violence, do not file official reports either with military or civilian authorities.  Specifically, evidence from sources other than the Veteran's service records may corroborate the Veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians, pregnancy tests or tests for sexually transmitted diseases, and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment, deterioration in work performance, substance abuse, episodes of depression, panic attacks, or anxiety without an identifiable cause, or unexplained economic or social behavior changes.  

In personal assault PTSD cases, the Veteran must be advised that evidence from sources other than his or her service records or evidence of behavior changes may constitute credible supporting evidence of the stressor.  The Veteran also must be given the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  38 C.F.R. § 3.304(f)(5) (2014) (VA will not deny a PTSD claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than service records or evidence of behavior changes may constitute credible supporting evidence of the stressor).  

The Board notes that the Veteran has not been provided with appropriate notice pertaining to PTSD claims based on personal assault.  Id.  Therefore, on remand, appropriate VCAA notice on the Veteran's personal assault PTSD claim must be provided to her and her service representative.  

Given the evidence discussed above, the Board also finds that the Veteran should be afforded appropriate VA examination to determine whether she meets the criteria for a PTSD diagnosis and, if so, whether there are any indications (behavior changes, etc., including after her military service) that she was sexually assaulted while in the military as another way of trying to corroborate her alleged MST.  In other words, if the VA examiner determines the Veteran suffers from PTSD or other psychiatric disorder, then this examiner should then determine whether the Veteran's alleged sexual assault in service is the basis for such diagnosis.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The AOJ also should attempt to obtain the Veteran's updated VA and private treatment records.  The Board notes in this regard that the claims file includes VA treatment records dated through June 2008.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran and her service representative appropriate VCAA notice on her claim of service connection for PTSD due to military sexual trauma.  See 38 C.F.R. § 3.304(f)(5) (2014).  A copy of any notice sent, and any reply, should be included in the claims file.  

2.  Contact the Veteran and/or her service representative and ask her to identify all VA and non-VA clinicians who have treated her for PTSD or for an acquired psychiatric disorder other than PTSD, to include schizophrenia, since her service separation.  Obtain all VA treatment records which have not been obtained already.  Once signed releases are received from the Veteran, obtain all private treatment records which have not been obtained already.  A copy of any records obtained, to include a negative reply, should be included in the claims file.

3.  Schedule the Veteran for appropriate VA examination to determine the nature etiology of her claimed acquired psychiatric disorders.  The claims file must be made available to the examiner and all indicated studies should be performed. 

After examining the Veteran, the examiner(s) should answer the following questions:

(a) Identify all of the Veteran's currently experienced acquired psychiatric disorders which meet the American Psychiatric Association : Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV) criteria;

(b) If PTSD is diagnosed, then the examiner review the record for evidence for behavioral changes which support the occurrence of the alleged in-service personal assaults which reportedly occurred in June 1978.  The examiner should consider the Veteran's disciplinary reports dated in July and August 1978 and the August 1978 service treatment record indicating that she was treated for a vaginal nodule.  The examiner should state whether the Veteran's diagnosis of PTSD is based on her alleged in-service personal assault(s).  

(c) For any acquired psychiatric disorder other than PTSD, to include schizophrenia, if diagnosed, the examiner should opine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that such disorder was caused or aggravated (permanently worsened) by the Veteran's active service.

A complete rationale must be provided for any opinions expressed.  If any requested opinion cannot be provided without resorting to speculation, then the examiner should explain why.

4.  The Veteran should be given adequate notice of the requested examination which includes advising her of the consequences of her failure to report to the examination.  If she fails to report to the examinations, then this fact should be noted in the claims file and a copy of the scheduling of examination notification or refusal to report notice, whichever is applicable, should be obtained by the RO and associated with the claims file.

5.  Review all evidence received since the last prior adjudication and readjudicate the Veteran's claims.  If the determination remains unfavorable to the Veteran, then the RO should issue a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issues.  An appropriate period of time should be allowed for response by the Veteran and her service representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL T. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

